DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 10-12 and 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurd (USPN 6,169,424).
With respect to claim 1, Kurd discloses, in Fig. 5, an electronic circuit comprising: 
a first current generating circuit (one of 510) configured to output a first operating current (current on drain) based on a first operating voltage (one of VCC); and 
an input circuit (other transistors of Fig. 5) configured to: 

receive a third current (output at the drain of  504) and a fourth current (output at the drain of 502) that are generated based on the first operating voltage (source of the above transistors connected to VCC); and
 generate a fifth current (current at the drain of 520) corresponding to the second input voltage (VIN) based on a second operating current (current generated by 512),
 wherein the electronic circuit is configured to generate an output voltage (OUTPUT) that is associated with a difference between the first input voltage (VIN) and the second input voltage (VREF) based on the second current (drain current of 518), the fourth current (drain current of 502) and the fifth current (drain current of 520), and 
wherein the fourth current corresponds to the third current (the circuit operates as claimed due to the current mirroring operation).  
With respect to claim 2, the electronic circuit of claim 1, wherein the first current generating circuit is configured to maintain the first operating current, and wherein the first operating current corresponds to a sum of the first current and the second current (the circuit operates as claimed since 510 supplies the source terminals of 522 and 518).  
With respect to claim 3, The electronic circuit of claim 1, wherein the input circuit is further configured to generate a sixth current corresponding to the first input voltage 
With respect to claim 4, the electronic circuit of claim 3, further comprising a second current generating circuit configured to output the second operating current based on a second operating voltage (512; ground), wherein the second current corresponds to a sum of the fifth current and the sixth current (the circuit operates as claimed, since 512 generates the current at the sources of 520 and 524).  
With respect to claim 7, the electronic circuit of claim 1, wherein the output voltage is further associated with a difference between a sum of the second current and the fourth current, and the fifth current (the circuit is connected and operative as recited due to the differential operation).  
With respect to claim 8, the electronic circuit of claim 1, further comprising a load circuit configured to output the third current and the fourth current based on the first operating voltage (504 with 502 having sources directly connected to VCC).  
With respect to claim 10, an electronic circuit (Fig. 5) comprising: 
a first current generating circuit (510 and wiring to the sources of 5122/518) configured to output a first operating current (current from the drain of 510) based on an operating voltage (VCC), the first operating current including a first current (current that is supplied to the branch of 522) and a second current (current that is supplied to the branch of 518); 
a load circuit (504 with 502) configured to output a third current (drain current of 504) and a fourth current (drain current of 502) that corresponds to the third current (via 
an input circuit (the other transistors of Fig. 5) configured to:
 based on a first input voltage (VREF), conduct the first current (current at the drain of 524) and a fifth current (current at the drain of 522 and 504) that includes the first current (via 522) and the third current (via 504); and 
based on a second input voltage (VIN), conduct the second current (current at the drain of 518) and output a sixth current (current drains of 520), and 
wherein the electronic circuit is configured to generate an output voltage (OUTPUT) that is associated with a difference between the first input voltage and the second input voltage (difference between VREF and VIN due to the differential nature) based on the second current (output of 518), the fourth current (drain current of 502) and the sixth current (drain current of 520 all of the above currents are combined at OUTPUT/516).  
With respect to claim 11, the electronic circuit of claim 10, further comprising a second current generating circuit (512) configured to output a second operating current (current at the drain of 512) that includes the fifth current (due to the serial connection to 524 and the fifth current) and the sixth current (direct connection to 520).  
With respect to claim 12, the electronic circuit of claim 11, wherein the second operating current corresponds to a sum of the fifth current and the sixth current (512 is connected and operative as claimed).  

With respect to claim 15, an electronic circuit (Fig. 5) comprising: 
a first transistor (522) configured to conduct a first current (current at the drain of 522) generated based on an operating voltage (VCC) and a first input voltage (VREF);
 a second transistor (518) configured to conduct a second current (current at the drain of 518) generated based on the operating voltage (VCC) and a second input voltage (VIN); 
a third transistor configured to conduct the first current (504) and a third current (drain current of 504) generated based on the operating voltage (VCC) and the first input voltage (VREF); and 
a fourth transistor configured to conduct a fourth current based (drain current of 520) on the second input voltage (VIN), 
wherein the electronic circuit is configured to generate a fifth current that corresponds to the third current (current on the drain of 502 due to mirroring circuitry), and
 generate an output voltage (OUTPUT) that is associated with a difference between the first input voltage (VREF) and the second input voltage (VIN) based on the fifth current (drain of 502), the second current (drain of 518) and the fourth current (drain of 520).  



With respect to claim 17, the electronic circuit of claim 15, further comprising a sixth transistor (512) configured to output a second operating current (drain current of 512) including the first current, the third current and the fourth current (via the serial connection).  
With respect to claim 18, the electronic circuit of claim 15, wherein the first current and the third current are associated with the first input voltage, and wherein the second current and the fourth current are associated with the second input voltage (VREF and VIN are connected as claimed).  
With respect to claim 19, the electronic circuit of claim 15, wherein a noise included in the output voltage is associated with a sum of a first transconductance of the first transistor and a third transconductance of the third transistor or a sum of a second transconductance of the second transistor and a fourth transconductance of the fourth transistor (the above transistors have an inherent transconductance.  Furthermore, the circuit is connected as claimed.  Thus, the circuit must operate as claimed and provides the functional limitations).  
With respect to claim 20, the electronic circuit of claim 15, wherein, as a first transconductance of the first transistor, a second transconductance of the second transistor, a third transconductance of the third transistor, and a fourth transconductance of the fourth transistor increase, a noise included in the output 
With respect to claim 21, an amplifying circuit (Fig. 5) configured to output an output voltage (OUTPUT) based on a first input voltage (VREF) and a second input voltage (VIN), the amplifying circuit comprising: 
a first current source circuit (510) connected between a first operating voltage node (VCC) and a first node (node connected to the sources of 522 and 518); 
a first transistor (522) connected between the first node and a second node (514), and operated in response to the first input voltage (VREF); 
a second transistor (524) connected between the second node and a third node (node connected to the drain of 512), and operated in response to the first input voltage (VREF); 
a third transistor connected between the first operating voltage node and the second node (504), and operated in response to the second node (gate connected to 514);  
a fourth transistor (518) connected between the first node and a fourth node (516), and operated in response to the second input voltage (VIN);
 a fifth transistor connected between the fourth node and the third node (520), and operated in response to the second input voltage (VIN);
 a sixth transistor connected between the first operating voltage node and the fourth node (502), and operated in response to the second node (gate connected to 514) and a second current source circuit (512) connected between the third node and a .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurd.
With respect to claim 5, Kurd fails to disclose the specific current values of the operating currents.  Thus, Kurd fails to disclose “the electronic circuit of claim 4, wherein the first operating current is 0.7 to 0.9 times the second operating current.”  However it would have been obvious to set the current values such that the first operating current is 0.7 to 0.9 times the second operating current, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One would have been motivated to do so for the purpose of setting a desired current output 
With respect to claim 6, the electronic circuit of claim 5, wherein the second operating voltage is a ground voltage (the second operating voltage is ground).  
Claim 13 is rejected for the same reasons as claim 5.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izuha et al. (USPN 10,506,182) in view of Kurd.
With respect to claim 9 Izuha discloses in Fig. 25 a generic comparators (551) generating an output responsive to a first ramp voltage (Vref) and a pixel/image voltage (VSL). 
Izuha fails to disclose the “electronic circuit of claim 1”.  However, Kurd discloses the circuit of claim 1 (see above rejection).  Furthermore, Kurd discloses a high-speed-low-delay device capable of sensing voltage levels and replacing a comparator (see Col. 1 lines 13-16 and Col. 3 lines 12-15).
It would have been obvious to one of ordinary skill in the art to replace the generic comparators of Izuha with the specific circuit of Fig. 5 of Kurd for the purpose of having devices with higher operation speeds. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849